DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
By preliminary Amendment of 11/06/2019, claims 1-10 have been cancelled and claims 11-20 added.  Claims 11-20 are currently pending in the instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al., US 2010/0258133 in view of Rollins III et al., US 4,328,797.
Regarding claim 11, Todd discloses a face mask (Figure 1B, mask assembly 10 as per Paragraph 31, having the embodiment of 18 of Figure 4 as per Paragraph 35) for non-invasive respiratory therapy  (therapeutic gas delivery as recited, being a mask sealing at 20 outward of the airways this non-invasive) of the full face type (as per Paragraph 95 and as shown in Figure 1B, sealing outward of the eyes, nose and mouth), comprising: a shaped shell (the assembly of mask body 12, interface 18 and conduit 18 as per Paragraphs 31and 32) configured so as to cover at least the mouth, the nose and the eyes of a patient (as per Paragraph 95) when the mask is worn, said shaped shell having a perimeter (the outer periphery of 12 having peripheral seal 20 as per Paragraph 35)  provided with a sealing gasket (20), wherein said shaped shell comprises at least one inlet fitting (Figure 4, connection portion 232 of 18, an 
Rollins teaches supplemental oxygen (as per Column 1, lines 14-18 and 39-45) for providing therapy (as per Column 1, lines 37-35).
Rollins is analogous by way of being from the field of gas delivery masks (Abstract thereof).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to provide the supplemental oxygen of Rollins via said pipe of Todd thus resulting in supply of a mixture of oxygen and air.  It would have been obvious to do so for the purpose of delivering breathable gasses as called for by Todd using known, suitable breathable gasses and for the purpose of achieving therapeutic effect as taught by Rollins. 
Regarding claim 12, said shaped shell comprises (at 60 as per Paragraph 35), approximately centrally (60 being disposed within the periphery of 12 and within 20 as shown in Figure 2), a shaped portion (protrusion 60 including 16, a generally conical shape between 62 and 16 as depicted) projecting from the front surface of said shell (projecting from the outer frontal surface of 12 within 62)  towards the outside (projecting in a patient proximal-to-distal direction from 62 to 16 toward the outside such as atmosphere beyond 204), configured so as to be substantially at the nose and mouth of the patient (as shown in Figure 1B, below the eyes and within 20) when the mask is worn.
Regarding claim 13, said shaped portion comprises a conical section (tapering from 62 to 16) terminating with an outer front surface (the luminally outer surface of 16).
Regarding claim 14, said outlet fitting for exhaled air is obtained on said front surface of said shaped portion (formed at 258 adjacent 16 as per Paragraph 40, forward of the outer surface of 16 as depicted in Figure 1B).
Regarding claim 15, said inlet fitting for the air coming from said ventilation apparatus is obtained on said conical section (232 being attached to 16 and 60 by way of intervening portions of 18 about 204) of said shaped portion on the lower part with respect to said outlet fitting (vertically lower than 258 as shown in Figure 1B).
Regarding claim 16, said mask further comprised on said perimeter of said shell a plurality of attachment points (Figure 2, right and left units of 24 and of 22 as per Paragraph 36, each for headgear attachment thus four points total) for the attachment of a neckband (the lower unit of strap 40 as shown in Figure 1B, a band extending about the back of the neck of a patient in use thus a neckband).
Regarding claim 19, Todd does not disclose on said shaped shell, a dedicated access for a nasogastric tube.
Rollins teaches on a shell (13 as per Column 4, lines 14-20) of a respiratory mask, a dedicated access (Figure 1, fenestration 31 as per Column 4, lines 62-68 including the tape covering of Column 8, lines 15-20) for a nasogastric tube (as per Column 5, lines 8-13).
Rollins is analogous by way of being from the field of gas delivery masks (Abstract thereof).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the shell of Todd to comprise the dedicated access for a nasogastric tube.  It would have been obvious to do so for the purpose of allowing gas administration simultaneously with naso-gastric intubation (as per Column 1, lines 6-10 of Rollins).
Regarding claim 20 said dedicated access for a nasogastric tube (31 of Rollins in the modified Todd) consists of a hole (key hole 35 as per Column 4, lines 62-68 of Rollins, Figure 1 thereof) to which an elastic membrane is stably applied (lining 37 of Rollins), such membrane being provided in turn with .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Rollins as applied to claim 16 above, and further in view of Lamb et al., US 1,352,818.  
Regarding claim 17, Todd does not disclose said mask wherein the plurality of attachment points includes five attachment points, there being rather only 4 attachment points (right and left units of each of 22 and 24) in Todd.
Lamb teaches a full-face mask for respiratory delivery (Figure 1, as per Page 1, lines 11-15 and  48-55) wherein a plurality of attachment points (as shown in Figure 1, the lower right and left attachment points of bands 5 to face-piece 1 along with the upper right and left attachment points and the central upper attachment point of 5 to 1, above and between lenses 2) for attachment of a headgear (5 as per page 1, lines 62-70) comprising an upper, central band (the band of 5 above and between lenses 2 as when donned by a wearer) wherein the plurality of attachment points comprises five attachment points (upper and lower right and left points analogous to 24 and 22 of Todd and a further upper, central point).
Lamb is analogous by way of being from the field of full-face respiratory masks.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the headgear of Todd to comprise an upper, central band as taught by Todd and accordingly to modify the perimeter of the shell of Todd to comprise a further, upper, central attachment point as taught by Lamb resulting in Todd comprising five attachment points.  It would have been obvious to do so for the purpose of providing a further headgear attachment point for even sealing pressure and weight distribution on the head of a patient and also as a matter of simple substitution of 
Regarding claim 18, one of the attachment points (the central, upper connection point of Lamb in the modified Todd as detailed regarding claim 7) is an attachment point centrally placed along the upper section of the perimeter of the mask (as shown in Figure 1 of Lamb, being located above and between lenses 2) , in the sagittal plane (being centrally located between lenses 2 as taught by Lamb thus disposed to be between the eyes and in the sagittal plane in use), such as to be in a substantially centered position on the forehead of the patient (being centrally located between lenses 2 thus disposed to be above between the eyes and positioned on a forehead in use) when the mask is worn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785